DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2004/0101216 to Ichikawa (hereafter Ichikawa ‘216) and Patent Application Publication No. 2002/0076471 to Olsson.
Regarding claim 1, Ichikawa ‘216 discloses a sleeve (framework) being provided inside a bag body (2) to come into contact with an inner face of the bag body in a tubular state and imparting a three-dimensional shape to the bag body, wherein the sleeve is made of a polyolefin (plastic or plastic/paper composite material; paragraph [0094]).  However, Ichikawa ‘216 does not disclose the polyolefin of the sleeve contains a filler.  Olsson teaches that it is known in the art of stand-up packaging to provide polyolefin material with a filler (paragraphs [0041]-[0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention provide a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson, in order to permit the material to decompose faster.
Regarding claim 2, Olsson discloses a content of the filler in the polyolefin is more than 30% (paragraph [0047]) by weight (paragraph [0045]).  Therefore, providing a filler in the 
Regarding claim 3, Ichikawa ‘216 discloses a first crease (bending facilitation portions) configured to assist in folding the sleeve into a rectangular tubular shape is formed on a sleeve surface.
Regarding claim 4, Olsson discloses the filler is calcium carbonate or talc (paragraph [0043]).  Therefore, providing a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson and discussed above, meets the recitation “the filler is calcium carbonate or talc.”
Regarding claim 5, providing a filler in the polyolefin material of the sleeve in Ichikawa ‘216, as in Olsson and discussed above, meets the recitation “packaging bag comprising: a bag body, and the sleeve according claim 1, provided in the bag body.
Regarding claim 6, Ichikawa ‘216 discloses the sleeve has a tubular shape, and a three-dimensional shape (rectangular parallelepiped; paragraphs [0097], [0141], [0200], [0220], and [0240]) is imparted to the bag body, which meets the structure implied by the functional recitation “the packing bag is self-standing and stackable.”
Regarding claim 7, Ichikawa ‘216 discloses a bonding part (adjacent widths N1 and R, and along framework edges 142, 143, 162, 163; Figs. 20 and 21 configured to bond the sleeve (framework) to an inner face of the bag is provided at a portion (adjacent widths N1 and R; Figs. 20 and 21) other than a portion along a first crease (141, 161; Figs. 20 and 21), that meets the structure implied by the functional recitation “which assists in folding the sleeve into a rectangular tubular shape, and the sleeve and bag body are bonded by the bonding part.”
Regarding claim 8, Ichikawa ‘216 discloses the bonding part (along framework edges 142, 143, 162, 163; Figs. 20 and 21 is provided along a second crease (142, 161; Figs. 20 and 21), that meets the structure implied by the functional recitation “which assists in folding the sleeve into a flat shape at each of positions sandwiching the second crease.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734